ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowable because the prior art of record fails to  teach or suggest an electronic camera comprising: a controller configured to control the shutter mechanism and the image sensor, the controller comprising a processor and a memory having computer-readable code embodied therein which, when executed by the processor, causes the controller to: Atty. Dkt. No. SKS060- 17-Sanjeev K. Singh Reply to NON-Final Office Action of November 19, 2021Appi. No. 16/887,923 upon determining a programmed value in the code specifying multiple exposures, wherein each exposure corresponds to a different capture setting associated with the electronic camera, open the shutter mechanism, allow light to reach the image sensor for an exposure, cause the image sensor to capture a first digital image of a scene using a first capture setting in response to the stroke and save the first digital image in the memory, cause the image sensor to capture a second digital image of the scene using a second capture setting in response to the stroke and save the second digital image in the memory, cause the image sensor to capture a third digital image of the scene using a third capture setting in response to the stroke and save the third digital image in the memory, wherein the first capture setting includes: a first setting of a low-end value in a first range for a first variable being an aperture, a first setting of a middle-point value in the first range for: a second variable different from the first variable being a shutter speed, a third variable different from the first variable and the second variable being an ISO sensor gain, wherein the second capture setting includes: a second setting of a middle-point value in the first range for the first variable, the second variable and a second setting of a low-end value in the first range for the third variable, wherein the third capture setting includes: a third setting of a middle-point value in the first range for the first variable, the second variable and a third setting of a high-end value in the first range for the third variable, in combination with the other elements of the claim.  The closest prior art of record, Nashizawa teaches capturing an underexposure image, an over exposure image and a standard image by setting under, over and standard shutter speeds.  Similarly, Matsushima teaches capturing under, correct and over exposed images by fixing one of shutter speed and aperture and adjusting the other variable for the three images.  However, the prior art both alone and in combination fail to reasonably teach capturing two under exposed images (the claimed first image with a low-end first variable and mid-point second and third variables and the claimed second image with a low-end third variable and mid-point first and second variables) and an over-exposed image (the claimed third image) wherein the low exposed images are captured by setting different variables to low.  Therefore, the prior art of record fails to teach or suggest “a controller configured to control the shutter mechanism and the image sensor, the controller comprising a processor and a memory having computer-readable code embodied therein which, when executed by the processor, causes the controller to:   upon determining a programmed value in the code specifying multiple exposures, wherein each exposure corresponds to a different capture setting associated with the electronic camera, open the shutter mechanism, allow light to reach the image sensor for an exposure, cause the image sensor to capture a first digital image of a scene using a first capture setting in response to the stroke and save the first digital image in the memory, cause the image sensor to capture a second digital image of the scene using a second capture setting in response to the stroke and save the second digital image in the memory, cause the image sensor to capture a third digital image of the scene using a third capture setting in response to the stroke and save the third digital image in the memory, wherein the first capture setting includes: a first setting of a low-end value in a first range for a first variable being an aperture, a first setting of a middle-point value in the first range for: a second variable different from the first variable being a shutter speed, a third variable different from the first variable and the second variable being an ISO sensor gain, wherein the second capture setting includes: a second setting of a middle-point value in the first range for the first variable, the second variable and a second setting of a low-end value in the first range for the third variable, wherein the third capture setting includes: a third setting of a middle-point value in the first range for the first variable, the second variable and a third setting of a high-end value in the first range for the third variable” as currently claimed.
Claims 22-29 are allowable due to their dependence on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696